DETAILED ACTION

Claims
Claims 1-3, 5-7, 9 and 15-20 are under consideration. 
Claims 10-14 remain withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/169527 in view of DHANKHAR, Homogenization Fundamentals, IOSR Journal of Engineering www.iosrjen.org, ISSN (e): 2250-3021, ISSN (p): 2278-8719, Vol. 04, Issue 05 (May. 2014), ||V4|| PP 01-08 (DHANSKAR). 
Claim 1 recites an aqueous dispersion comprising mustard bran comprising the following steps:
a)    providing an aqueous dispersion comprising mustard bran, wherein the mustard bran comprises mustard bran particles, wherein the mustard bran particles have a sugar moiety profile in which the combined molar amount of galactose + mannose, is at least 0.85 times the molar amount of arabinose;
b)    applying shear to the dispersion provided at step a) using a high pressure homogenizer operating at a pressure drop of at least 300 bars to provide mustard bran particles having a sugar moiety profile in which the combined molar amount of galactose + mannose, is at most 0.80 times the molar amount of arabinose;
wherein the sugar moiety profile of the mustard bran particles is determined by isolating the mustard bran particles by means of centrifugation, hydrolysing the polysaccharides contained in the particles and analysing the sugar composition of the hydrolysed mustard bran polysaccharides by means of ‘H-NMR, using the procedure specified in the description.
As to claim 1, WO2015/169527 discloses an oil-in-water emulsion (pg. 4, lines 10-15) comprising an oil phase and a water-phase, wherein the water phase comprises 0.25 to 5% of ground mustard seed (pg. 4, lines 10-15), the grounds mustard seed contains mustard bran with released mucilage and mustard bran particles, wherein the mustard bran is derived from Sinapis alba (pg. 4, lines 14-16). With the same starting materials being used, the combined molar amount of galactose + mannose would be at least 0.85 times the molar amount of arabinose.  Example 1 (pg. 18-19) describes the preparation of an oil-in-water emulsion by mixing egg blend, mustard bran and aqueous phase in a pre-emulsion vessel and adding the oil under continuous stirring, followed by passing the pre-emulsion through a colloid mill for emulsification.  The particles would naturally have a combined molar amount of galactose + mannose, which is at most 0.75 times the molar amount of arabinose.
It would have been obvious to use a pressure drop of 600 bars to obtain the  pre-emulsion. DHANSKAR teaches that when homogenizing that the disruption of the cell wall occurs by a combination of the large pressure drop, highly focused turbulent eddies, and strong shearing forces. The rate of cell disruption is proportional to approximately the third power of the turbulent velocity of the product flowing through the homogenizer channel, which in turn is directly proportional to the applied pressure. Thus, the higher the pressure, the higher the efficiency of disruption per pass through the machine (see pg. 2, third full paragraph).  DHANSKAR goes on to explain on page 6 that in cavitation theory, the liquid encounters intense cavitation because of the large pressure drop through the valve. When the pressure drop is large enough, the vapor pressure of the liquid exceeds the ambient pressure causing formation of vapor bubbles (cavities in the liquid).  While a precise amount of pressure drop is not provided, it would have been obvious to provide a large pressure drop and vary the amount of the pressure drop so that the liquid encounters intense cavitation. 

Claim 2 recites that the mustard bran is essentially derived from Sinapis alba.  
It is taught that the mustard bran is derived from Sinapis alba (WO2015/169527 pg. 4, lines 14-16).

Claim 3 recites that the amount of mustard bran at step a) is from 0.5 to 15 wt. based on the total weight of the aqueous dispersion at step a). 
WO2015/169527 discloses an oil-in-water emulsion (pg. 4, lines 10-15) comprising an oil phase and a water-phase, wherein the water phase comprises 0.25 to 5% of ground mustard seed (pg. 4, lines 10-15). 



Claim 5 recites that the temperature at step a), step b) or both at step a) and step b) is at least 50 degrees Celsius. 
In Example 5, (WO2015/169527 pg. 15), the composition is heated to 85oC. 

Claim 6 recites that the particles provided at step b) have a d(0.9) value of at most 600 microns.  
An oil-in-water emulsion wherein the oil droplets have a volume weighted mean droplet size D3,3 of less than 10 micrometer is provided (WO2015/169527 pg. 14, lines 30-35). This falls within the claimed amount of at most 600 microns. 
  
Claim 7 recites that the shear applied at step b) is such that when at step a) a mixture of 5 wt. % of mustard bran and water is used, an aqueous dispersion is provided at step b) which provides an elastic modulus G’ of at least 30 Pa, as measured at 20 degrees Celsius. 
The oil-in-water emulsion of the present invention preferably has a storage modulus G',measured at 20°C, within the range of 100-3,500 Pa, more preferably in the range of 500-2,000 Pa (WO2015/169527 pg. 13, lines 28-32). 


Claim 9 recites that at most 2 wt. % salt, sugar and acid is added. 
At pg. 7, lines 10-20, acid is in an amount of 0.1 to 5% by weight. The addition of sugar and salt are optional (WO2015/169527 pg. 14, lines 15-22).
It would have been obvious to one skilled in the art to add salt, sugar and acid in the claimed amounts, as WO2015/169527 teaches that the amount of acid and minor amounts of salt and sugar would overlap the claimed amounts. 

Claim 15 is directed to a method for making an oil-in-water emulsion  comprising an oil phase and a water-phase, wherein the water phase comprises 0.5 to 15 wt. % of mustard bran, wherein the mustard bran comprises released mucilage and mustard bran particles, wherein the mustard bran is derived from Sinapis alba; and wherein the mustard bran particles have a combined molar amount of galactose+mannose, which is at most 0.75 times the molar amount of arabinose, and wherein the aqueous dispersion is obtained via claim 1. 
WO2015/169527 discloses an oil-in-water emulsion (pg. 4, lines 10-15) comprising an oil phase and a water-phase, wherein the water phase comprises 0.25 to 5% of ground mustard seed (pg. 4, lines 10-15), the grounds mustard seed contains mustard bran with released mucilage and mustard bran particles, wherein the mustard bran is derived from Sinapis alba (pg. 4, lines 14-16). With the same starting materials being used, the combined molar amount of galactose + mannose would be at least 0.85 times the molar amount of arabinose.  Example 1 (pg. 18-19) describes the preparation of an oil-in-water emulsion by mixing egg blend, mustard bran and aqueous phase in a pre-emulsion vessel and adding the oil under continuous stirring, followed by passing the pre-emulsion through a colloid mill for emulsification.  The particles would naturally have a combined molar amount of galactose + mannose, which is at most 0.75 times the molar amount of arabinose.
It would have been obvious to use a pressure drop of 600 bars to obtain the  pre-emulsion. DHANSKAR teaches that when homogenizing that the disruption of the cell wall occurs by a combination of the large pressure drop, highly focused turbulent eddies, and strong shearing forces. The rate of cell disruption is proportional to approximately the third power of the turbulent velocity of the product flowing through the homogenizer channel, which in turn is directly proportional to the applied pressure. Thus, the higher the pressure, the higher the efficiency of disruption per pass through the machine (see pg. 2, third full paragraph).  DHANSKAR goes on to explain on page 6 that in cavitation theory, the liquid encounters intense cavitation because of the large pressure drop through the valve. When the pressure drop is large enough, the vapor pressure of the liquid exceeds the ambient pressure causing formation of vapor bubbles (cavities in the liquid).  While a precise amount of pressure drop is not provided, it would have been obvious to provide a large pressure drop and vary the amount of the pressure drop so that the liquid encounters intense cavitation. 


Claim 16 recites that the aqueous dispersion consists of mustard bran and water.
Claim 17 recites that the aqueous dispersion consists of mustard bran, water, and one or more of salt, sugar and acid, wherein the combined amount of salt, sugar and acid is at most 5 wt. %.
Claim 18 recites further comprising c. ) mixing the aqueous dispersion from step b) with 64-85 wt. % of liquid oil, and from 0.1 to 10 wt. % of acid to form an oil-in-water emulsion having a pH ranging from 3 to 5 d) homogenize the mixture from step c) to form an emulsion.
Claim 20 recites that step a) provides an aqueous dispersion comprising 1-12 wt % mustard bran based on the total weight of the aqueous dispersion.
As to claims 16-18 and 20, WO2015/169527 teaches that the water phase comprises 0.25 to 5% of ground mustard seed (pg. 4, lines 10-15), the grounds mustard seed contains mustard bran with released mucilage and mustard bran particles, wherein the mustard bran is derived from Sinapis alba (pg. 4, lines 14-16).  Additional ingredients in the oil phase are irrelevant. 
At pg. 7, lines 10-20, acid is in an amount of 0.1 to 5% by weight. The addition of sugar and salt are optional (WO2015/169527 pg. 14, lines 15-22).

Claim 19 recites that wherein step d) uses a colloid mill or a high-pressure homogenizer.
WO2015/169527 discloses an oil-in-water emulsion (WO2015/169527 pg. 4, lines 10-15) comprising an oil phase and a water-phase, wherein the water phase comprises 0.25 to 5% of ground mustard seed (pg. 4, lines 10-15).
It would have been obvious to one skilled in the art to add salt, sugar and acid in the claimed amounts, as WO2015/169527 teaches that the amount of acid and minor amounts of salt and sugar would overlap the claimed amounts. 
Example 1 (pg. 18-19) describes the preparation of an oil-in-water emulsion by mixing egg blend, mustard bran and aqueous phase in a pre-emulsion vessel and adding the oil under continuous stirring, followed by passing the pre-emulsion through a colloid mill for emulsification.  The particles would naturally have a combined molar amount of galactose + mannose, which is at most 0.75 times the molar amount of arabinose (WO2015/169527 pg. 4, lines 10-15). 


Response to Arguments
Applicant's arguments and Declaration of March 30, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not disclose using a high pressure homogenizer operating at a pressure drop of at least 600 bars to provide mustard bran particles having a sugar moiety profile in which the combined molar amount of galactose + mannose, is at most 0.75 times the molar amount of arabinose.” To support this, applicant cites to a declaration under 37 CFR 1.132 by Stephen Schumm, an inventor of the current application, in which he discusses the developments of the patent application and how they differ from what is described in the prior art.  
As to the Declaration, it is argued that explained by Schumm in paragraphs 10-12, subjecting such an emulsion to the claim requirement of a HPH with a pressure drop of 600 bar would not achieve the required sugar moiety profile of claim 1. 
However, WO2015/169527 does teach the use of a pre-emulsion step that correlates to creating an aqueous dispersion.  The step that involves combining egg blend, mustard source and the aqueous phase were mixed in a 60L agitated pre-emulsion vessel (Jongia N750, Leeuwarden, The Netherlands).  This is taught at the bottom of page 19: 

    PNG
    media_image1.png
    249
    704
    media_image1.png
    Greyscale
Thus, while the applicant argues that DHANSKAR would destroy the emulsion of WO2015/169527, it is the Examiner’s position that one skilled in the art would still need to process the pre-emulsion and that the applicant is not taking the overall teachings of the reference into consideration.  Indeed, the applicant points to several comparative examples in WO2015/169527 and argues they correspond to the comparative examples. However, disregards the teachings of DHANSKAR.  DHANSKAR does not limit homogenization to making emulsions. This is made clear at page 1 where it is stated that the field of homogenizing encompasses a very broad area. The word homogenize means "to make or render homogeneous" while homogeneous means "having the same composition, structure, or character throughout". Homogenizing is what is called an umbrella word - a word which covers a very large area. When someone says that they are homogenizing, they may mean that they are actually doing one or more of the following, blending, mixing, disrupting, emulsifying, dispersing, stirring etc……  
Thus, contrary to applicant’s arguments, one would not destroy or break the resulting emulsion.  Rather, the high pressure drop mixing is for combining the pre-emulsion ingredients. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799